DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 7/6/2021 has been entered.
 	Claims 1, 16, and 20 have been amended.  Claims 8, 11-14, and 20-22 have been withdrawn from consideration.

Response to Arguments
	The Dedo reference has been withdrawn in view of applicant’s amendment.

Rejoinders
Independent claim 1 is allowable. 
Claims 8 and 11-14 previously withdrawn from consideration as a result of a restriction requirement, including all the limitations of an allowable claim. Pursuant to the procedures set the restriction requirement among inventions of Species A-E, as set forth in the Office action mailed on 1/1/2021, is hereby withdrawn and claims 8 and 11-14 hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 20-2s , directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/1/2021 is hereby withdrawn. 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Bijah Shah on 11/19/2021.
The application has been amended as follows: 
	In independent claim 1, line 3, delete “a compressible material” and insert --a compressible material with structural integrity to retain shape of the body--.
	In independent claim 1, line 8 (last line), delete “extended” and insert --extended such that the thenar space is not crushed--.
In independent claim 16, line 1, delete “the upper extremity” and replace with --an upper extremity--.
	In independent claim 16, line 4, delete “a compressible material” and insert --a compressible material with structural integrity to retain shape of the body--.
	In independent claim 16, line 12 (last line), delete “extended” and insert --extended such that the thenar space is not crushed--.
	In independent claim 20, line 4, after the term “inner surface,” insert --the cushion being formed of a compressible material with structural integrity to retain shape of the body--.
In independent claim 20, line 7, delete “applying a cushion” and replace with --applying the cushion--.
	In independent claim 20, line 11, delete “extended” and insert --extended such that the thenar space is not crushed--.

Comments
	With regards to claimed limitations “the thenar space” recited in independent claims 1, 16, and 20, paragraph 003 in applicant’s originally-filed specification discloses the webbing that connects the thumb and index finger is called by and referred to as thenar space.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious a cushion for use in an orthopedic cast comprising a cushion body defined by a cavity configured to receive the thenar space of the patient’s hand, the cushion body being formed of a compressible material with structural integrity to retain shape of the cushion body, and in a second position, after application of the cushion on the patient’s hand, the cavity is configured to be empty when a thumb of the patient is relaxed and configured to receive the thenar space of the patient’s hand when the thumb is extended, in combination with all other features recited in the claim.
Regarding dependent claims 2-15, they are allowed due to their dependencies on independent claim 1.
Regarding independent claim 16, the art of record when considered alone or in combination neither anticipates nor renders obvious an orthopedic cast for encasing an upper extremity comprising a cushion body defined by a cavity configured to receive the thenar space of the patient’s hand, the cushion body being formed of a compressible material with structural integrity to retain shape of the cushion body, and in a second position, after application of the 
Regarding dependent claims 17-19, they are allowed due to their dependencies on independent claim 16.
Regarding independent claim 20, the art of record when considered alone or in combination neither anticipates nor renders obvious a method of forming a cast to encase a portion of a patient’s upper extremity, the method comprising obtaining a cushion body defined by a cavity configured to receive the thenar space of the patient’s hand, the cushion body being formed of a compressible material with structural integrity to retain shape of the cushion body, and applying the cushion to cover the thenar space of the patient’s hand, wherein in a second position, after application of the cushion on the patient’s hand, the cavity is configured to be empty when a thumb of the patient is relaxed and configured to receive the thenar space of the patient’s hand when the thumb is extended, in combination with all other features recited in the claim.
Regarding dependent claims 21-22, they are allowed due to their dependencies on independent claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pesco of U.S. Patent No. 5,561,856 discloses a thumb support (10) for use with a glove or mitten, Figure 5 illustrates member (26) curves upward into the web space between the thumb and the index finger, column 4 lines 34-37 discloses the support is made of plastic and other high impact resilient plastic splinting material, any relatively rigid material, including metallic materials, may be used.  Pesco’s member (26) do not form a cavity. 
Golyankhovsky of U.S. Patent No. 4,532,922 discloses a dressing device (10) for plaster of Paris application on a limb.  Figures 1 & 3 illustrate the dressing device (10) is formed of any suitable plastic material (column 3 lines 12-13) and comprising a bridge (12), column 3 lines 8 discloses bridge (18) is placed about the hand and the thumb and Figure 3 illustrates bridge (18) spans on the dorsal side of the hand and Figure 6 does not illustrate the bridge span across the palm, hence, bridge (18) does not appear to include a cavity configured to receive the thenar space of the hand.
Hull of U.S. Patent No. 10,645,984 discloses a thumb crotch (10) covering the webbing region located between the thumb and the index finger, Figures 2-3 illustrates the thumb crotch (10) forming a cavity to receive the webbing region fully capable of defining a first position and a second position as claimed.  Figure 6 illustrates the thumb crotch (10) being dipped into liquefied bath which cures to form outer layer over the glove.  The Hull thumb crotch (10) is not of a compressive material, column 6 lines 57-65 describes hardened plastic as one of suitable material for the Hull thumb crotch (10).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786